DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ reply to the February 14, 2022 Office Action, filed May 13, 2022, is acknowledged.  Applicants previously canceled claims 1-38, 41-42, 44, 52-53, and 59-61, and now cancel claim 45.  Applicants amend claims 39 and 56.  Claims 39-40, 43, 46-51, 54-58, and 62-64 are pending in this application and are under examination. 
 Any objection or rejection of record in the previous Office Action, mailed February 14, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 39-40, 43, 46-47, 54-58, and 62-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sontheimer et al. (U.S. Patent Application Publication No. 2010/0076057, published March 25, 2010, and cited in the Information Disclosure Statement filed October 15, 2015), as evidenced by Sinkunas et al. (30 The EMBO Journal 1335-1342 (February 22, 2011)).
Sontheimer discloses methods of interfering with a target DNA sequence in both prokaryotic and eukaryotic cells using CRISPR RNA (crRNA) and a CRISPR-associated (cas) protein/nucleic acid (abstract and Example 2).  Sontheimer discloses a method of inhibiting the function of a DNA target sequence, which will reduce the expression of a gene, in eukaryotic cells by interferon with transcription of the sequence, which can include knock-out experiments (paragraphs [0007] and [0044]).  Sinkunas discloses that Cas3 provides for cleavage of foreign nucleic acids, including (paragraph bridging pages 1338 and 1339, paragraph bridging pages 1340 and 1341, and Figure 5).  Sontheimer discloses an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the CRISPR pathway utilizes proteins which are homologous, analogous, non-homologous, non-related, functionally similar, and/or functionally dissimilar to the Cas proteins of E. coli (i.e., programmable and/or heterologous) (paragraph [0043]).  Sontheimer discloses that a promoter can be utilized in the system to drive expression of the system (paragraph [0050]).  Sontheimer discloses that the cas genes/proteins can be expressed by a cell, tissue, or subject, which means that the cas gene/protein must be regulated by a regulatory element (paragraphs [0014] and [0043]).  Sontheimer discloses that the system can be used to target multiple genes in a cell, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes will be decreased, and which is interpreted as including genomic sequences) (paragraphs [0007], [0042], and [0044]).  Sontheimer discloses that the presence of a nuclear localization signal allows for the system to provide for subcellular localization (paragraph [0054]).  Sontheimer discloses that the cas genes (e.g., cas1, cas2, or cas3) can be codon optimized for use in eukaryotic cells such as plant, yeast or Drosophila cells (paragraphs [0040], [0043]-[0044], [0054] and [0058]).  Sontheimer discloses that the CRISPR/Cas system can be used to generate target mutants in mammalian cells, including human cells (paragraphs [0014], [0038], and [0060]).  Sontheimer discloses targeting of multiple sites within a single cell, which employs at least two targeting sequences (i.e., SCNAs) (paragraph [0042]).  Sontheimer discloses that the CRISPR enzyme targets double-stranded DNA (paragraph [0043]).  Sontheimer discloses that the Cas protein is guided by an RNA component (paragraph [0043]).  Sontheimer discloses gene synthesis for production of cascade subunits and crRNA (i.e., the SCNA) (paragraphs [0054]-[0055]).  Sontheimer discloses delivery of the crRNA (i.e., SCNA) and one or more cas proteins to the cell, where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence, and that the delivery can be with a physiolocally tolerable butter, and that the delivery can be to a subject (i.e., in vivo) (paragraphs [0006]-[0009]).  The cas proteins and the crRNA (SCNA) form a complex, which is interpreted as including a linking domain that provides for the recognition domain of the crRNA (SCNA) attaching to the linking domain (paragraphs [0006]-[0014]).
	Sontheimer discloses each and every limitation of claims 39-40, 43, 46-47, 54-58, and 62-64, and therefore Sontheimer is deemed to anticipated claims 39-40, 43, 46-47, 54-58, and 62-64.
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-40, 43, 46-51, 54-58, and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sontheimer et al. (U.S. Patent Application Publication No. 2010/0076057, published March 25, 2010, and cited in the Information Disclosure Statement filed October 15, 2015), as evidenced by Sinkunas et al. (30 The EMBO Journal 1335-1342 (February 22, 2011)) in view of Huston et al. (85 Proceedings of the National Academy of Sciences USA 5879-5883 (1988) and cited in the Information Disclosure Statement filed July 5, 2018) and Singwi et al. (5 Frontiers in Bioscience d556-559 (2000)).  This rejection is modified as necessitated by Applicants’ amendments.
Claims 39 and 56 require that there is a spacer between the specificity-defining region and the recognition region of the synthetic specificity conferring nuclei acid (SCNA).  The instant specification notes that the spacer can be any length between 0 and 100 nucleotides, or between 0 and 6 nucleotides.  See page 37, lines 3-7.  Therefore, since the spacer encompasses 0 nucleotides, the spacer region is deemed to include other linkages, as discussed below.
Sontheimer discloses methods of interfering with a target DNA sequence in both prokaryotic and eukaryotic cells using CRISPR RNA (crRNA) and a CRISPR-associated (cas) protein/nucleic acid (abstract and Example 2).  Sontheimer discloses a method of inhibiting the function of a DNA target sequence, which will reduce the expression of a gene, in eukaryotic cells by interferon with transcription of the sequence, which can include knock-out experiments (paragraphs [0007] and [0044]).  Sinkunas discloses that Cas3 provides for cleavage of foreign nucleic acids, including (paragraph bridging pages 1338 and 1339, paragraph bridging pages 1340 and 1341, and Figure 5).  Sontheimer discloses an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the CRISPR pathway utilizes proteins which are homologous, analogous, non-homologous, non-related, functionally similar, and/or functionally dissimilar to the Cas proteins of E. coli (i.e., programmable and/or heterologous) (paragraph [0043]).  Sontheimer discloses that a promoter can be utilized in the system to drive expression of the system (paragraph [0050]).  Sontheimer discloses that the cas genes/proteins can be expressed by a cell, tissue, or subject, which means that the cas gene/protein must be regulated by a regulatory element (paragraphs [0014] and [0043]).  Sontheimer discloses that the system can be used to target multiple genes in a cell, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes will be decreased, and which is interpreted as including genomic sequences) (paragraphs [0007], [0042], and [0044]).  Sontheimer discloses that the presence of a nuclear localization signal allows for the system to provide for subcellular localization (paragraph [0054]).  Sontheimer discloses that the cas genes (e.g., cas1, cas2, or cas3) can be codon optimized for use in eukaryotic cells such as plant, yeast or Drosophila cells (paragraphs [0040], [0043]-[0044], [0054] and [0058]).  Sontheimer discloses that the CRISPR/Cas system can be used to generate target mutants in mammalian cells, including human cells (paragraphs [0014], [0038], and [0060]).  Sontheimer discloses targeting of multiple sites within a single cell, which employs at least two targeting sequences (i.e., SCNAs) (paragraph [0042]).  Sontheimer discloses that the CRISPR enzyme targets double-stranded DNA (paragraph [0043]).  Sontheimer discloses that the Cas protein is guided by an RNA component (paragraph [0043]).  Sontheimer discloses gene synthesis for production of cascade subunits and crRNA (i.e., the SCNA) (paragraphs [0054]-[0055]).  Sontheimer discloses delivery of the crRNA (i.e., SCNA) and one or more cas proteins to the cell, where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence, and that the delivery can be with a physiolocally tolerable butter, and that the delivery can be to a subject (i.e., in vivo) (paragraphs [0006]-[0009]).  The cas proteins and the crRNA (SCNA) form a complex, which is interpreted as including a linking domain that provides for the recognition domain of the crRNA (SCNA) attaching to the linking domain (paragraphs [0006]-[0014]).
Sontheimer, as evidenced by Sinkunas, fails to disclose or suggest that the non-nucleotide moiety of the SCNA recognition region is or has a 5’-, 3’-, or internal modification, or what that modification may be.  Sontheimer fails to explicitly disclose or suggest how the non-nucleotide moiety and the linking domain are attached.
Huston discloses a variable region fragment (Fv) linker that has a specificity for digoxin or digoxigenin (abstract, paragraph bridging pages 5881 and 5882, and Table 2).  Huston discloses a 15-amino acid linker to form a single-chain Fv (sFv) (abstract).
Singwi discloses a nuclease conjugated with an scFv, which can be compartmentalized with a nucleoprotein complex using protein/protein interactions (page 564, column 2, first paragraph).  Singwi discloses the binding of an scFv to a target antigen would allow colocalization of the nuclease to the site of cleavage (page 564, column 2, first paragraph).  Singwi discloses that scFV’s can localize to the nucleus of a cell via fusion to a nuclear localization signal (page 564, column 2, first paragraph).  Singwi discloses that the nucleoprotein complex is able to cleave DNA and RNA (page 564, column 2, first paragraph).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to include that Sontheimer’s Cas protein/guide RNA complex can include a non-nucleotide portion of the recognition portion of Sontheimer’s crRNA modified by Singwi’s and Huston’s DIG-sFv, because this will allow for ways to tag and follow how Sontheimer’s Cas protein/guide RNA is able to induce mutations and provide genetic edits to cells in vivo and in vitro.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in using Singwi’s nuclease linker and Huston’s linker on Sontheimer’s Cas/guide RNA systems because both Singwi’s nuclease and Sontheimer’s Cas protein provide for targeting nucleic acids in cells in order to edit, mutate, or otherwise manipulate the expression of genetic information, and the linker disclosed by Singwi and Huston provide for the linking domain that is devoid of a specific target-nucleic acid binding site.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §§ 102(b) and 103(a), Applicants’ arguments have been fully considered, but are not deemed to be persuasive.  
Applicants assert that none of Sontheimer, Sinkunas, Huston, or Singwi encompass a spacer between a specificity-defining region and a recognition region.
However, while the claims require a spacer between a specificity-defining region and a recognition region, the specification defines the spacer as including 0-100 or 0-6 nucleotides.  Because the spacer can encompass 0 nucleotides, the linkage disclosed by Huston and Singwi is deemed to read on a spacer having 0 nucleotides.  In addition, Sontheimer discloses an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the CRISPR pathway utilizes proteins which are homologous, analogous, non-homologous, non-related, functionally similar, and/or functionally dissimilar to the Cas proteins of E. coli (i.e., programmable and/or heterologous).  In addition, Sontheimer discloses delivery of the crRNA (i.e., SCNA), where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence.  Therefore, Sontheimer’s crRNA is also deemed to provide for the claimed limitations.  There are no limitations in any claims that  that require the length of any spacer, which is deemed to encompass any length including 0 nucleotides.  Therefore, each of Sontheimer, as evidenced by Sinkunas, as well as Huston and Singwi, is deemed to read on the claims.  For all these reasons, and those listed above, Sontheimer is deemed to anticipate the claims, and the combination of Sontheimer, as evidenced by Sinkunas, in view of Huston and Singwi is deemed to render the claims obvious.

	
Regarding the obviousness-type double patenting rejections, Applicants’ Terminal Disclaimers over U.S. Patent No. 10, 220,052 and U.S. Patent Application Nos. 14/364,216 and 15/449,492, filed December 14, 2021, are approved.  Therefore, there rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636